Fourth Court of Appeals
                                   San Antonio, Texas
                                            July 1, 2015

                                       No. 04-15-00068-CV

                                      John M. DONOHUE,
                                           Appellant

                                                 v.

             Perla DOMINGUEZ and Kevin Nakata, In Their Individual Capacities,
                                     Appellees

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-12457
                           Honorable Laura Salinas, Judge Presiding


                                          ORDER
        This is an accelerated appeal. Appellant’s brief was originally due May 29, 2015. On
May 27, 2015, appellant filed a motion to extend time to file his brief and asked for a copy of the
clerk’s record based on his indigent status. On May 29, 2015, we rendered an order granting
appellant’s requests, ordering this clerk of this court to send appellant a copy of the record and
granting him an extension of time to June 18, 2015, to file his brief. Neither the brief nor a
motion for extension of time was filed. We therefore ordered appellant to file, on or before July
14, 2015, his brief and a written response reasonably explaining his failure to timely file the
brief. We advised appellant that if failed to file a brief and the written response by the date
ordered, we would dismiss the appeal for want of prosecution. See TEX. R. APP. P. 38.8(a).
Appellant was further is advised that no further extensions of time to file the brief will be granted
absent written proof of extraordinary circumstances.

        On June 30, 2015, appellant filed a second motion for extension of time, asserting he did
not received the clerk’s record until June 25, 2015. In his motion, appellant requests an
extension of time to file the brief until July 15, 2015 — a mere one day from the due date set
forth in our June 24, 2015 order. We GRANT the requested one-day extension and ORDER
appellant to file his brief on or before July 15, 2015.

       If appellant fails to file his brief on or before July 15, 2015, we will dismiss the
appeal for want of prosecution. See TEX. R. APP. P. 38.8(a). Appellant is advised that no
further extensions of time to file the brief will be granted absent written proof of
extraordinary circumstances.
      We order the clerk of this court to serve a copy of this order on appellant and all counsel.




                                                    _________________________________
                                                    Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court